Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 2012, which ruled that claimant’s request for a hearing was untimely.
By initial determination dated February 26, 2009, the Department of Labor, among other things, disqualified claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Nearly two years later, on February 2, 2011, claimant mailed his request for a hearing. At the hearing conducted by an Administrative Law Judge (hereinafter ALJ), the Commissioner of Labor objected on the ground that claimant’s request for a hearing was untimely. After taking testimony from claimant, the ALJ agreed and sustained the objection. The Unemployment Insurance Appeal Board upheld the ALJ’s decision and claimant now appeals.
We affirm. Labor Law § 620 (1) (a) provides that a claimant has 30 days from the date of mailing or personal delivery of the initial determination to request a hearing (see Matter of Smith [Commissioner of Labor], 98 AD3d 792, 792 [2012]; Matter of Ramos [Commissioner of Labor], 93 AD3d 1012, 1012 [2012]). Claimant admittedly failed to do so and has not demonstrated that he was physically or mentally incapable of complying with this time requirement despite the fact that he testified he suffered from multiple sclerosis (see Matter of Adjekum [Commissioner of Labor], 76 AD3d 1159, 1159-1160 [2010]; Matter of Briggs [Commissioner of Labor], 52 AD3d 1081, 1082 [2008]). Accordingly, we find no reason to disturb the Board’s decision.
Lahtinen, J.P., Spain, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.